Exhibit 10.1
Published CUSIP Number: 00077AAC9
CREDIT AGREEMENT
Dated as of November 30, 2010
among
ABM INDUSTRIES INCORPORATED
and
CERTAIN SUBSIDIARIES,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
JP MORGAN CHASE BANK, N.A.,
as Syndication Agent,
RBS CITIZENS, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
Joint Lead Arrangers and Joint Book Managers

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Interpretive Provisions
    25  
1.3 Accounting Terms
    26  
1.4 Rounding
    26  
1.5 References to Agreements and Laws
    26  
1.6 Times of Day
    26  
1.7 Letter of Credit Amounts
    27  
1.8 Exchange Rates; Currency Equivalents
    27  
1.9 Change of Currency
    27  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    28  
 
       
2.1 Revolving Loans
    28  
2.2 Procedure for Borrowing, Conversion and Continuation of Revolving Loans
    28  
2.3 Letters of Credit
    30  
2.4 Swing Line Loans
    38  
2.5 Prepayments
    41  
2.6 Termination or Reduction of Commitments
    42  
2.7 Repayment of Loans
    42  
2.8 Interest
    42  
2.9 Fees
    43  
2.10 Computation of Interest and Fees
    44  
2.11 Evidence of Debt
    44  
2.12 Payments Generally
    45  
2.13 Sharing of Payments
    46  
2.14 Increase in Commitments
    47  
2.15 Designated Borrowers
    48  
2.16 Cash Collateral
    49  
2.17 Defaulting Lenders
    50  

 

i



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    52  
 
       
3.1 Taxes
    52  
3.2 Illegality
    56  
3.3 Inability to Determine Rates
    57  
3.4 Increased Costs; Reserves on Eurodollar Rate Loans
    57  
3.5 Compensation for Losses
    60  
3.6 Mitigation Obligation; Replacement of Lenders
    60  
3.7 Survival
    61  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    61  
 
       
4.1 Conditions of Initial Credit Extension
    61  
4.2 Conditions to all Credit Extensions
    62  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    63  
 
       
5.1 Existence, Qualification and Power; Compliance with Laws
    63  
5.2 Authorization; No Contravention
    63  
5.3 Third Party Authorization; Other Consents
    63  
5.4 Binding Effect
    63  
5.5 Litigation
    64  
5.6 No Default
    64  
5.7 ERISA Compliance
    64  
5.8 Ownership of Property; Liens
    65  
5.9 Taxes
    65  
5.10 Financial Statements; No Material Adverse Effect
    65  
5.11 Environmental Compliance
    66  
5.12 Insurance
    66  
5.13 Subsidiaries
    66  
5.14 Margin Regulations; Investment Company Act
    66  
5.15 Full Disclosure
    66  
5.16 Compliance with Laws
    67  
5.17 Intellectual Property; Licenses, Etc.
    67  
5.18 Representations as to Foreign Obligors
    67  

 

ii



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    68  
 
       
6.1 Financial Statements
    68  
6.2 Certificates; Other Information
    69  
6.3 Notices
    70  
6.4 Payment of Obligations
    71  
6.5 Preservation of Existence, Etc.
    71  
6.6 Maintenance of Properties
    71  
6.7 Maintenance of Insurance
    71  
6.8 Compliance with Laws
    72  
6.9 Books and Records
    72  
6.10 Inspection Rights
    72  
6.11 Use of Proceeds
    72  
6.12 Approvals and Authorizations
    72  
6.13 Further Assurances
    72  
 
       
ARTICLE VII NEGATIVE COVENANTS
    73  
 
       
7.1 Liens
    73  
7.2 Dispositions
    74  
7.3 Fundamental Changes
    75  
7.4 Investments
    75  
7.5 Indebtedness
    76  
7.6 Use of Proceeds
    78  
7.7 Restricted Payments
    78  
7.8 Change in Nature of Business
    78  
7.9 Transactions with Affiliates
    78  
7.10 Restrictions on Subsidiary Dividends and Transfers of Assets
    78  
7.11 Financial Covenants
    79  

 

iii



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    79  
 
       
8.1 Events of Default
    79  
8.2 Remedies Upon Event of Default
    81  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    82  
 
       
9.1 Appointment and Authorization of Administrative Agent
    82  
9.2 Delegation of Duties
    82  
9.3 Exculpatory Provisions
    83  
9.4 Reliance by Administrative Agent
    84  
9.5 Notice of Default
    84  
9.6 Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Administrative Agent
    84  
9.7 Administrative Agent in its Individual Capacity; Rights as a Lender
    84  
9.8 Successor Administrative Agent
    85  
9.9 Administrative Agent May File Proofs of Claim
    86  
9.10 Guaranty Matters
    86  
9.11 Other Agents
    87  
 
       
ARTICLE X MISCELLANEOUS
    87  
 
       
10.1 Amendments, Etc.
    87  
10.2 Notices and Other Communications; Facsimile Copies
    88  
10.3 No Waiver; Cumulative Remedies
    90  
10.4 USA Patriot Act Notice
    90  
10.5 Expenses; Indemnity; Damage Waiver
    90  
10.6 Payments Set Aside
    92  
10.7 Successors and Assigns
    93  
10.8 Confidentiality
    97  
10.9 Set-off
    98  
10.10 Interest Rate Limitation
    98  
10.11 Integration
    98  
10.12 Survival of Representations and Warranties
    99  
10.13 Replacement of Lenders
    99  
10.14 Counterparts
    99  

 

iv



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
10.15 Severability
    100  
10.16 Automatic Debits of Fees
    100  
10.17 Governing Law
    100  
10.18 No Advisory or Fiduciary Responsibility
    101  
10.19 Electronic Execution of Assignments and Certain Other Documents
    102  
10.20 Termination of Existing Credit Agreement
    102  
10.21 Time of the Essence
    102  
10.22 Judgment Currency
    102  
 
       
ARTICLE XI COMPANY GUARANTY
    103  
 
       
11.1 The Guaranty
    103  
11.2 Insolvency
    103  
11.3 Nature of Liability
    104  
11.4 Independent Obligation
    104  
11.5 Authorization
    104  
11.6 Reliance
    105  
11.7 Subordination
    105  
11.8 Waivers
    106  
11.9 Nature of Liability
    106  

 

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (the “Agreement”) dated as of November 30, 2010 is among
ABM INDUSTRIES INCORPORATED, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.15 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, each a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual agreements contained herein the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.1 Defined Terms. As used in this Agreement, the following terms have the
respective meanings set forth below:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person or otherwise
causing any Person to become a Subsidiary or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary); provided that the Company or a Subsidiary is the surviving entity.
“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA for
such period; provided that in calculating Adjusted Consolidated EBITDA,
(a) if the Company or any Subsidiary (I) makes a Permitted Acquisition during
such period for aggregate consideration in excess of $15,000,000 or
(II) consummates the Proposed Acquisition during such period, the EBITDA of the
Person or assets acquired (and, solely for the purpose of determining pro forma
compliance with financial covenants pursuant to Section 7.11, any Person or
assets to be acquired) shall be included on a pro forma basis for such period
(assuming the consummation of such Acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred on the first day of such
period, but adjusted to add back certain non-recurring expenses to the extent
disclosed to and reasonably approved by the Required Lenders) based upon (i) to
the extent available, (x) the audited consolidated financial statements of such
acquired Person (or with respect to such acquired assets) as at the end of the
fiscal year of such Person (or of the seller of such assets) preceding such
Acquisition and (y) any subsequent unaudited financial statements for such
Person (or with respect to such acquired assets) for the period prior to such
Acquisition so long as such statements were prepared on a basis consistent with
the audited financial statements referred to above or (ii) to the extent the
items listed in clause (i) are not available, such historical financial
statements and other information is disclosed to, and to the extent requested by
any Lender reasonably approved by, the Required Lenders; and

 

 



--------------------------------------------------------------------------------



 



(b) if the Company or any Subsidiary makes a Disposition (or a series of related
Dispositions) during such period for aggregate consideration in excess of
$15,000,000, the EBITDA of any Person (or division or similar business unit)
disposed of by the Company or any Subsidiary during such period shall be
excluded on a pro forma basis for such period (assuming the consummation of such
Disposition occurred on the first day of such period).
“Adjusted Consolidated EBITDAR” means, for any period, the sum of (a) Adjusted
Consolidated EBITDA for such period plus (b) Adjusted Rental Expense for such
period.
“Adjusted Rental Expense” means, for any period, rental expense for such period,
adjusted and calculated in the same manner as Adjusted Consolidated EBITDA for
such period.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent-Related Persons” means the Administrative Agent together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the Related Parties of such Persons and
Affiliates.
“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments at the Effective Time are $650,000,000.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Alternative Currency” means each of Euro, Sterling and Canadian Dollars.

 

2



--------------------------------------------------------------------------------



 



“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth below:

                                      Eurodollar                       Rate/IBOR
                      Rate/Letters of     Base Rate         Pricing Level  
Leverage Ratio   Credit     Loans     Non-Use Fee   1  
≥ 2.75 to 1.0
    2.500 %     1.500 %     0.500 % 2  
≥ 2.25 to 1.0 but <2.75 to 1.0
    2.250 %     1.250 %     0.375 % 3  
≥ 1.50 to 1.0 but <2.25 to 1.0
    2.000 %     1.000 %     0.375 % 4  
≥ 0.75 to 1.0 but <1.50 to 1.0
    1.750 %     0.750 %     0.250 % 5  
< 0.75 to 1.0
    1.500 %     0.500 %     0.250 %

 

3



--------------------------------------------------------------------------------



 



Initially, the Pricing Level shall be Pricing Level 1. The Pricing Level shall
be adjusted, to the extent applicable, 60 days (or, in the case of the last
fiscal quarter of any fiscal year, 90 days) after the end of each fiscal quarter
(beginning with the fiscal quarter ending January 31, 2011) based on the
Leverage Ratio as of the last day of such fiscal quarter; provided that if the
Company fails to deliver the financial statements required by Section 6.1(a) or
(b), as applicable, and the related Compliance Certificate required by Section
6.2(b) by the 60th day (or, if applicable, the 90th day) after any fiscal
quarter, Pricing Level 1 shall apply until such financial statements are
delivered. If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason (excluding any
restatement or other adjustment resulting from a retrospective change in GAAP),
the Lenders determine that (a) the Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (b) a proper calculation of the
Leverage Ratio would have resulted in different pricing for any period, then
(i) if the proper calculation of the Leverage Ratio would have resulted in
higher pricing for such period, the Company shall automatically and
retroactively be obligated to pay to the Administrative Agent for the benefit of
the applicable Lenders, promptly on demand by the Administrative Agent, an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii) if the proper calculation of the Leverage Ratio would have
resulted in lower pricing for such period, the Lenders shall have no obligation
to repay any interest or fees to the Company; provided that if, as a result of
any restatement or other event a proper calculation of the Leverage Ratio would
have resulted in higher pricing for one or more periods and lower pricing for
one or more other periods (due to the shifting of income or expenses from one
period to another period or any similar reason), then the amount payable by the
Company pursuant to clause (i) above shall be based upon the excess, if any, of
the amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Applicant Borrower” has the meaning specified in Section 2.15.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.
“Attorney Costs” means (a) all reasonable fees, expenses and disbursements of
any law firm or other external counsel and (b) without duplication, the
allocated cost of internal legal services and all expenses and disbursements of
internal counsel to the extent, in the case of this clause (b), related to the
enforcement or protection of rights and remedies hereunder or under the other
Loan Documents during the existence of an Event of Default.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that appears on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

 

4



--------------------------------------------------------------------------------



 



“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended October 31, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto.
“Availability Period” means the period from the Effective Time to the earliest
of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.6, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.2.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. The Eurodollar Interest
Period for any Base Rate determined pursuant to clause (c) above shall be one
month.
“Base Rate Loan” means a Revolving Loan or a Swing Line Loan, as the context
requires, that bears interest by reference to the Base Rate. All Base Rate Loans
shall be denominated in Dollars.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan or IBOR Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurodollar Rate Loan
or IBOR Rate Loan, as applicable, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan or
IBOR Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;
(b) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means a TARGET Day;

 

5



--------------------------------------------------------------------------------



 



(c) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“CA $” mean lawful money of Canada.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as required
pursuant to Section 2.5, 2.16, 2.17 or 8.2 hereof, as applicable), cash or
deposit account balances or, if the L/C Issuer or Swing Line Lender benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Change of Control” means, with respect to any Person, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding the
Rosenberg Family, any employee benefit plan of such person or its subsidiaries,
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

6



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.1, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Guaranty made by the Company in favor of the
Administrative Agent and the Lenders pursuant to Article XI.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income for such period plus (a) to the extent deducted in calculating such
Consolidated Net Income, (i) Consolidated Interest Charges, (ii) provisions for
federal, state, local and foreign income taxes payable by the Company and its
Subsidiaries, (iii) depreciation and amortization expense, (iv) all non-cash,
non-recurring and extraordinary charges (including charges resulting from the
application of Financial Accounting Standard No. 142) and (v) stock based
compensation expense, plus (b) if the Proposed Acquisition is consummated in
accordance with the terms hereof on or prior to December 31, 2010, for the
periods of four fiscal quarters ending on January 31, 2011, April 30, 2011,
July 31, 2011, and October 31, 2011, $7,826,517, $6,217,133, $3,800,000 and
$1,000,000, respectively; minus (c) to the extent included in such Consolidated
Net Income, all non-recurring and extraordinary gains or income. Notwithstanding
the above, (x) non-cash losses and gains with respect to $25,000,000 of par
value auction rate securities held by the Company as of the Effective Time shall
be added back to (in the case of losses), or deducted from (in the case of
gains), Consolidated EBITDA (to the extent included in the calculation of
Consolidated Net Income) and (y) non-cash adjustments with respect to insurance
liabilities related to prior periods, in an aggregate amount not to exceed
$5,000,000 for any period of four fiscal quarters, shall be added back to (in
the case of negative adjustments), or deducted from (in the case of positive
adjustments), Consolidated EBITDA (to the extent included in the calculation of
Consolidated Net Income).
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum, without duplication, of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with borrowed money (including
capitalized interest) or the deferred purchase price of assets, in each case to
the extent treated as interest in accordance with GAAP, and (b) the portion of
rent expense of the Company and its Subsidiaries with respect to such period
under capital leases or with respect to Synthetic Lease Obligations that, in
each case, is treated as interest in accordance with GAAP.

 

7



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries for such period.
“Consolidated Net Worth” means, as of any date of determination, Shareholders’
Equity on such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would (if not
cured or otherwise remedied during such time) be an Event of Default.
“Default Rate” means (a) with respect to Base Rate Loans, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate plus (iii) 2% per annum;
(b) with respect to Eurodollar Rate Loans, an interest rate equal to (i) the
Eurodollar Rate plus (ii) the Applicable Rate plus (iii) in the case of a
Eurodollar Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State, the Mandatory Cost plus (iv) 2%
per annum; and (c) with respect to IBOR Rate Loans, an interest rate equal to
(i) the IBOR Rate plus (ii) the Applicable Rate plus (iii) 2% per annum, in each
case to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Company that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

8



--------------------------------------------------------------------------------



 



“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000. The Designated Borrower Sublimit is part
of, and not in addition to, the Aggregate Commitments.
“Designated Borrower Notice” has the meaning specified in Section 2.15.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.
“Disclosure Certificate” means the certificate dated November 30, 2010 delivered
by the Company to the Administrative Agent and the Lenders.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Earn-out” means, with respect to any Person, any payment that may be required
to be made by such Person in connection with an Acquisition, where the
obligation of such Person to make such payment (or the amount thereof) is
contingent upon the financial or other performance of the Person or asset
acquired. The amount of any Earn-out shall equal the anticipated amount thereof
as reasonably determined in good faith by the Company.
“EBITDA” means, for any Person for any period, the consolidated net income of
such Person for such period plus, to the extent deducted in determining such
consolidated net income, interest expense, income tax expense, depreciation and
amortization of such Person.
“Effective Time” means the time at which all the conditions precedent in Section
4.1 are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).

 

9



--------------------------------------------------------------------------------



 



“Eligible Assignee” has the meaning specified in Section 10.7(g).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate; or (g) the
determination that any Pension Plan is considered an at-risk plan or that any
Multiemployer Plan is in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA, as
applicable.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

10



--------------------------------------------------------------------------------



 



“Eurodollar Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one or two weeks or
one, two, three or six months thereafter (or on such other date as all Lenders
shall agree), as selected by the Company in a Revolving Loan Notice; provided
that:
(a) any Eurodollar Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the following Business Day unless such
following Business Day falls in another calendar month, in which case such
Eurodollar Interest Period shall end on the preceding Business Day;
(b) except as otherwise agreed by all Lenders, any Eurodollar Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Eurodollar Interest Period) shall end on the last Business Day of the
calendar month at the end of such Eurodollar Interest Period; and
(c) no Eurodollar Interest Period shall extend beyond the scheduled Maturity
Date.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or another commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate. Eurodollar Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Revolving Loans denominated in an
Alternative Currency must be Eurodollar Rate Loans.
“Event of Default” has the meaning specified in Section 8.1.

 

11



--------------------------------------------------------------------------------



 



“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.1(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 3.1(a)(ii) or (iii) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.1(e)(ii),
(e) any withholding Taxes imposed by FATCA and (f) all additions to tax,
penalties and interest incurred with respect to the foregoing. Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document; provided that such Lender shall have complied with Section 3.1(e)(i).
“Existing Credit Agreement” means the Credit Agreement dated as of November 14,
2007 among the Company, Bank of America, as administrative agent, and a
syndicate of lenders.
“Existing Letters of Credit” means the letters of credit listed on Schedule 1(A)
that were issued under, or that otherwise constitute a “Letter of Credit” under,
the Existing Credit Agreement.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement dated November 1, 2010, among the
Company, the Administrative Agent and the Arranger.
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated EBITDAR for the period of the four prior fiscal
quarters ending on such date to (b) the sum, without duplication, of
(i) Consolidated Interest Charges for such period plus (ii) Adjusted Rental
Expense for such period plus (iii) scheduled principal payments of long-term
Indebtedness required to be made during such period.

 

12



--------------------------------------------------------------------------------



 



“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funded Indebtedness” means all Indebtedness of the Company and its
Subsidiaries, excluding (i) contingent obligations in respect of commercial
letters of credit and Guarantees (except, in each case, to the extent
constituting Guarantees in respect of Indebtedness of a Person other than the
Company or any Subsidiary), (ii) obligations under Swap Contracts and (iii)
Indebtedness of the Company to Subsidiaries and Indebtedness of Subsidiaries to
the Company or to other Subsidiaries.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

13



--------------------------------------------------------------------------------



 



“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Creditors” means, collectively, the Administrative Agent and each
Lender.
“Guaranteed Obligations” means the principal and interest (whether such interest
is allowed as a claim in a bankruptcy proceeding with respect to any Designated
Borrower or otherwise) of each Loan made under this Agreement to any Designated
Borrower, together with all other obligations (including obligations which, but
for the automatic stay under Section 362(a) of the United States Bankruptcy
Code, would become due) and liabilities (including indemnities, fees and
interest thereon), direct or indirect, of any Designated Borrower to the
Administrative Agent or any Lender now existing or hereafter incurred under,
arising out of or in connection with this Agreement or any other Loan Document.
“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Notice Date” has the meaning specified in Section 2.3(c)(i).
“IBOR Interest Period” means, with respect to any IBOR Rate Loan, each period
commencing on the date such Loan is made or continued or converted from a Base
Rate Loan to an IBOR Rate Loan or the last day of the next preceding IBOR
Interest Period with respect to such IBOR Rate Loan, and ending one, two, three,
four, five, six or seven days thereafter, as the Company may select as provided
in Section 2.4(b). Notwithstanding the foregoing: (a) each IBOR Interest Period
shall end on a Business Day; (b) no IBOR Interest Period may extend beyond the
scheduled Maturity Date; and (c) no more than six IBOR Interest Periods shall be
in effect at the same time.

 

14



--------------------------------------------------------------------------------



 



“IBOR Rate” means the interest rate at which Bank of America’s Grand Cayman
Banking Center, Grand Cayman, British West Indies, would offer Dollar deposits
for the applicable Interest Period to other major banks in the offshore Dollar
interbank market.
“IBOR Rate Loan” means a Swing Line Loan that bears interest at a rate based on
the IBOR Rate.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(ii) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) Earn-outs owed by such Person with respect to any
Acquisition);
(iii) all Attributable Indebtedness of such Person under capital leases and with
respect to Synthetic Lease Obligations;
(iv) all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments;
(v) net obligations of such Person under any Swap Contract;
(vi) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and
(vii) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or similar entity in which such Person is a
general partner or with respect to which such Person has liability under
applicable laws for the obligations of such entity, except to the extent that
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 10.5.
“Information” has the meaning set forth in Section 10.8.

 

15



--------------------------------------------------------------------------------



 



“Interest Payment Date” means (a) as to any Eurodollar Rate Loan or IBOR Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means a Eurodollar Interest Period or an IBOR Interest Period,
as the context requires.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IP Rights” has the meaning set forth in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).
“Joint Venture” means a partnership, limited liability company, joint venture or
other similar legal arrangement (whether created by contract or conducted
through a separate legal entity) now or hereafter formed by the Company or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

16



--------------------------------------------------------------------------------



 



“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For the purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.7. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” has the meaning specified in Section 2.3(a)(i).
“Letter of Credit Application” means an application and agreement for the
issuance or Modification of a Letter of Credit in the form from time to time in
use by the L/C Issuer.
“Letter of Credit Sublimit” means an amount equal to the lesser of the Aggregate
Commitments and $300,000,000. The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.
“Leverage Ratio” means, as of any date of determination, for the Company and its
Subsidiaries on a consolidated basis, the ratio of (a) Funded Indebtedness of
the Company and its Subsidiaries as of such date to (b) Adjusted Consolidated
EBITDA for the period of the four fiscal quarters ending on such date.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Lightning Letters of Credit” means the letters of credit listed on Schedule
1(B).
“Loan” means an extension of credit by a Lender to the Company or a Borrower
under Article II in the form of a Revolving Loan or a Swing Line Loan.

 

17



--------------------------------------------------------------------------------



 



“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.16 of this Agreement,
the Fee Letters, and the Guaranties.
“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower, it being understood that “Loan Parties” shall not
include any Subsidiary that has been released as a Subsidiary Guarantor pursuant
to Section 9.10.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1(C).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
“Material Financial Amount” means, at any time, 7.5% of the sum of
(i) Consolidated Net Worth as shown in the most recent financial statements
delivered pursuant to Section 6.1 and (ii) the lesser of (a) the amount of all
non-cash adjustments with respect to impairments of goodwill that reduced
Consolidated Net Worth and (b) $50,000,000.
“Maturity Date” means (a) November 30, 2015 or (b) such earlier date upon which
the Loans and other Obligations become due in accordance with the terms hereof.
“Minimum Currency Threshold” means (i) in the case of Revolving Loans
denominated in Dollars, $2,000,000 or a higher integral multiple of $1,000,000,
(ii) in the case of Revolving Loans denominated in Euros, EUR2,000,000 or a
higher integral multiple of EUR1,000,000, (iii) in the case of Revolving Loans
denominated in Canadian Dollars, CA $2,000,000 or a higher integral multiple of
CA $1,000,000 and (iv) in the case of Revolving Loans denominated in Sterling,
£2,000,000 or a higher integral multiple of £1,000,000.
“Modification” means, with respect to any Letter of Credit, any amendment to
such Letter of Credit to amend or otherwise modify such Letter of Credit
(including any extension of the expiry date therefor or increase in the amount
thereof). The term “Modify” has a correlative meaning.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

18



--------------------------------------------------------------------------------



 



“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, registration, recording or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document.
“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.7(d).
“Participant Register” has the meaning set forth in Section 10.7(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

19



--------------------------------------------------------------------------------



 



“Permitted Acquisition” means any Acquisition other than the Proposed
Acquisition that meets each of the following requirements: (i) the Person to be
acquired is in, or the assets to be acquired are for use in, the same or similar
line of business as the Company or a line of business that is complementary
thereto, (ii) in the case of the Acquisition of a Person, such Acquisition has
been approved by the board of directors or similar governing body and, if
applicable, the shareholders of the Person to be acquired, (iii) the Company is
and will be in pro forma compliance with each of the financial covenants
contained in Section 7.11(a) and (b) before and after giving effect to such
Acquisition, (iv) no Default shall exist at the time of, or shall result from,
such Acquisition, (v) both before and after giving effect to such Acquisition,
the Leverage Ratio shall not be greater than 2.75 to 1.0, and (vi) the Company
shall have delivered to the Administrative Agent at least five Business Days
prior to the consummation of such Acquisition a pro forma Compliance Certificate
for the fiscal quarter most recently ended (calculated as if such Acquisition
had occurred on the first day of the period of four consecutive fiscal quarters
ending on the last day of such fiscal quarter).
“Permitted Investments” means (a) direct obligations of, or obligations fully
guaranteed by, the United States or any agency thereof; (b) direct obligations
of, or obligations fully guaranteed by, any State, territory or possession of
the United States (including the District of Columbia) or any agency thereof
which have a short-term rating of at least SP-1 by S&P (as defined below) or
MIG-1 by Moody’s (as defined below) or a long-term rating of at least A by S&P
or A1 by Moody’s (or, in each case, the equivalent thereof by another Rating
Agency (as defined below)); (c) commercial paper issued by corporations or
financial institutions which have the highest short-term or long-term rating, as
applicable, of at least one Rating Agency and at least the second highest
short-term or long-term rating, as applicable, of another Rating Agency; (d)
unsecured promissory notes (other than commercial paper) issued by corporations
or financial institutions which have a short-term debt rating of at least A-1
from S&P and P-1 from Moody’s (or the equivalent thereof by another Rating
Agency) and a long-term debt rating of at least A from S&P and A-1 from Moody’s
(or the equivalent thereof by another Rating Agency); (e) time deposits with,
and certificates of deposit, acceptances and similar instruments issued by,
(i) any Lender or (ii) any office of any bank or trust company whose
certificates of deposit are rated in one of the two highest grades by at least
one Rating Agency; (f) repurchase agreements entered into with a bank or trust
company described in clause (e) (or with securities broker-dealers of nationally
recognized standing) with respect to obligations described in clause (a);
(g) obligations of United States or foreign commercial banks having a minimum
short-term debt rating of F1 from Fitch; (h) shares of open-ended investment
companies registered under the Investment Company Act of 1940; provided that
each such investment company complies with Rule 2a-7 of the Securities Exchange
Act of 1934, maintains a constant net asset value, offers daily liquidity and
has a weighted average maturity of not more than 90 days; and (i) auction rate
securities held by the Company as of the Effective Time with an aggregate par
value of not greater than $25,000,000. For purposes of the foregoing, “Rating
Agency” means S&P, Moody’s, Fitch or any other nationally-recognized credit
rating agency; “Fitch” means Fitch, Inc., doing business as Fitch Ratings;
“Moody’s” means Moody’s Investors Service, Inc.; and “S&P” means Standard &
Poor’s Rating Services.

 

20



--------------------------------------------------------------------------------



 



“Permitted Joint Venture” means an Investment in a Joint Venture (a) that is not
a Loan Party and does not own equity securities in a Loan Party, and (b) in
respect of which all Indebtedness, if any, assumed by any Loan Party in respect
thereof can be quantified.
“Permitted Stock Repurchases” means repurchases or redemptions by the Company of
its capital stock for fair and reasonable consideration not exceeding
$75,000,000 in aggregate amount during any fiscal year; provided that the
Company may add up to $10,000,000 of the unused portion of such limit for any
fiscal year to the limit for the immediately succeeding fiscal year.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning set forth in Section 6.2.
“Proposed Acquisition” means a proposed Acquisition disclosed to the
Administrative Agent in writing prior to the Effective Time and referred to as
the “Lightning Transaction.”
“Register” has the meaning set forth in Section 10.7(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.2, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

21



--------------------------------------------------------------------------------



 



“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.2, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.
“Revolving Loan” has the meaning specified in Section 2.1.
“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.2(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Rosenberg Family” means the lineal descendants of Morris Rosenberg, their
respective spouses, any trust for the benefit of the foregoing and any other
Person more than 50% of the equity of which is owned by any of the foregoing.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

22



--------------------------------------------------------------------------------



 



“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.
“SPC” has the meaning specified in Section 10.7(h).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guarantors” means, collectively, each Subsidiary identified on Annex
A as of the Effective Time and all Subsidiaries of the Company that have
executed a counterpart of the Subsidiary Guaranty, it being understood that each
Subsidiary that has been released as a Subsidiary Guarantor pursuant to
Section 9.10 shall cease to be a Subsidiary Guarantor upon the effectiveness of
such release.
“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F.
“Surety Bond” means, with respect to any Person, a bid bond, performance bond,
payment bond, maintenance bond, license bond, permit bond or similar bond issued
on behalf of such Person by a bonding company or other surety.

 

23



--------------------------------------------------------------------------------



 



“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.4.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.4(a).
“Swing Line Loan Notice” means a notice of (a) a Swing Line Borrowing, (b) a
conversion of Swing Line Loans from one Type to the other or (c) a continuation
of Swing Line Loans, pursuant to Section 2.4(b), which, if in writing, shall be
substantially in the form of Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

24



--------------------------------------------------------------------------------



 



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, (a) with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan and (b) with respect to a Swing Line Loan, its
character as a Base Rate Loan or an IBOR Rate Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.3(c)(i).
1.2 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
(iii) The term “including” is by way of example and not limitation.
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

25



--------------------------------------------------------------------------------



 



(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e) Except to the extent otherwise specified, references herein to “fiscal
quarter” and “fiscal year” mean such fiscal periods of the Company.
1.3 Accounting Terms.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.4 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.5 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

26



--------------------------------------------------------------------------------



 



1.7 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Application or any document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.8 Exchange Rates; Currency Equivalents. (i) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.
(ii) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.
1.9 Change of Currency. (i) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
(ii) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(iii) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

27



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.1 Revolving Loans.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided
that after giving effect to any Revolving Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed the amount of such Lender’s Commitment, (iii) the aggregate
Outstanding Amount of all Revolving Loans made to the Designated Borrowers shall
not exceed the Designated Borrower Sublimit, and (iv) the aggregate Outstanding
Amount of all Revolving Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.1, prepay under Section 2.5, and reborrow under
this Section 2.1. Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
2.2 Procedure for Borrowing, Conversion and Continuation of Revolving Loans.
(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
borrowing of, conversion of or to or continuation of Eurodollar Rate Loans
denominated in Dollars, (ii) four Business Days prior to the requested date of
any Borrowing or continuation of Eurodollar Rate Loans denominated in
Alternative Currencies and (iii) on the requested date of any borrowing of Base
Rate Loans. Each telephonic notice by the Company pursuant to this Section
2.2(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Revolving Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Each borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount equal to
the Minimum Currency Threshold. Except as provided in Sections 2.3(c) and
2.4(c), each borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a higher integral multiple of $100,000. Each
Revolving Loan Notice (whether telephonic or written) shall specify (i) whether
the Company is requesting a Revolving Borrowing, a conversion of Revolving Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the borrowing, conversion or continuation, as the case may be
(which shall be a Business Day),

 

28



--------------------------------------------------------------------------------



 



(iii) the principal amount of Revolving Loans to be borrowed, converted or
continued, (iv) the Type of Revolving Loans to be borrowed or to which existing
Revolving Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Revolving Loans
to be borrowed, and (vii) if applicable, the Designated Borrower. If the Company
fails to specify a currency in a Revolving Loan Notice requesting a Borrowing,
then the Revolving Loans so requested shall be made in Dollars. If the Company
fails to specify a Type of Revolving Loan in a Revolving Loan Notice or if the
Company fails to give a timely notice requesting a conversion or continuation,
then the applicable Revolving Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Revolving Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurodollar Rate Loans in such Alternative Currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Company
requests a borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Revolving Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Revolving
Loan may be converted into or continued as a Revolving Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Loan and reborrowed in the desired currency.
(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the applicable Borrower, the Type of the
applicable Revolving Loan, the applicable Interest Period (if applicable) and
the amount and currency of its Applicable Percentage of the applicable Revolving
Loans and if no timely notice of a continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Revolving Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Revolving Borrowing, each Lender shall make the
amount of its Revolving Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Revolving Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Revolving Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Revolving Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.2 (and, if such
Borrowing is the initial Credit Extension, Section 4.1), the Administrative
Agent shall make all funds so received available to the Company or the other
applicable Borrower in like funds as received by the Administrative Agent by
crediting the account of the Company or such Borrower, as applicable, on the
books of Bank of America with the amount of such funds in accordance with
instructions provided by the Company or such Borrower, as applicable, to (and
reasonably acceptable to) the Administrative Agent.
(c) During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans (whether in Dollars or any Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurodollar Rate Loans
denominated in an Alternative Currency be redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

 

29



--------------------------------------------------------------------------------



 



(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. Each determination of an applicable
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect with respect to Revolving Loans.
2.3 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.3, (1) from time to time on any Business Day during the Availability
Period, to issue standby letters of credit denominated in Dollars or in one or
more Alternative Currencies (together with the Existing Letters of Credit, each
a “Letter of Credit”) for the account of the Company, and to Modify Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company;
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in, any Letter of Credit (or, if applicable, the relevant
Modification thereof) if as of the date of such L/C Credit Extension, (x) the
Total Outstandings would exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans would exceed the amount of such Lender’s Commitment or (z) the Outstanding
Amount of all L/C Obligations would exceed the Letter of Credit Sublimit. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving and,
accordingly, the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Time shall be subject
to and governed by the terms and conditions hereof.
(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect at
the Effective Time, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable at the Effective Time and which the L/C
Issuer in good faith deems material to it;

 

30



--------------------------------------------------------------------------------



 



(B) subject to Section 2.3(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date;
(C) the expiry date of such requested Letter of Credit would occur more than one
year after the scheduled Maturity Date, unless all Lenders have approved such
expiry date;
(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;
(E) such Letter of Credit is in an initial amount less than the Dollar
Equivalent of $250,000 or is to be denominated in a currency other than Dollars
or an Alternative Currency;
(F) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;
(G) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company as
provided in Section 2.16 or such Lender (or both) to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
(H) such Letter of Credit is not payable at sight.
(iii) The L/C Issuer shall be under no obligation to Modify any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its Modified form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed Modification to such Letter
of Credit.

 

31



--------------------------------------------------------------------------------



 



(b) Procedures for Issuance and Modification of Letters of Credit;
Auto-Extension of Letters of Credit.
(i) Each Letter of Credit shall be issued or Modified, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 noon at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of
Modification, as the case may be. In the case of a request for the initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for a Modification of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be Modified; (2) the proposed date of
Modification (which shall be a Business Day); (3) the nature of the proposed
Modification; and (4) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or Modification as the L/C Issuer or the Administrative Agent
may reasonably require.
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or Modification is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company or the applicable Subsidiary thereof or
enter into the applicable Modification, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonextension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than one year following the Maturity Date;
provided that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.3(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Nonextension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Company that
one or more of the applicable conditions specified in Section 4.2 is not then
satisfied.

 

32



--------------------------------------------------------------------------------



 



(iv) Promptly after its delivery of any Letter of Credit or any Modification to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
Modification.
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent of its receipt of such notice and the amount of the
requested drawing. In the case of a Letter of Credit denominated in an
Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 11:00 a.m. on the date of any notice
by the L/C Issuer of a payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Notice Date”), the Company shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. If the Company fails to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Notice Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Company shall be deemed to have requested a Revolving Borrowing of
Base Rate Loans in Dollars to be disbursed on the Honor Notice Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.2 (other than the delivery of a Revolving
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.3(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.3(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.3(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars.

 

33



--------------------------------------------------------------------------------



 



(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer on the date of the applicable
payment by the L/C Issuer an L/C Borrowing in Dollars in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at
(x) prior to the Honor Notice Date, the Base Rate, and (y) thereafter, the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.3.
(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.
(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 4.2 (other than delivery by the Company of a Revolving Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of (x) the Federal Funds Rate from time to time in
effect and (y) a rate determined by the L/C Issuer in accordance with banking
industry rules on interbank compensation. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

34



--------------------------------------------------------------------------------



 



(d) Repayment of Participations.
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.3(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.3(c)(i) is required to be returned under any of
the circumstances described in Section 10.6 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
(e) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement, whether before or after any drawing by such
beneficiary or transferee. None of the L/C Issuer, any Agent-Related Person, or
any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.3(f); provided that anything in such
clauses to the contrary notwithstanding, the Company may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Company, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

35



--------------------------------------------------------------------------------



 



(f) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Company may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company.
The Company shall promptly examine a copy of each Letter of Credit and each
Modification thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

36



--------------------------------------------------------------------------------



 



(g) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a letter of credit fee for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit; provided that, upon the
request of the Required Lenders while any Event of Default exists, the rate per
annum at which all Letter of Credit fees are calculated shall be increased by
2%; and provided, further, any Letter of Credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to Section 2.16 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. Such letter of credit fees shall
be computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable (x) on the first Business Day of each January, April, July and
October, commencing January 3, 2011 (or, if later, on the first such date to
occur after the issuance of such Letter of Credit), (y) on the earlier of
(i) the scheduled Maturity Date and (ii) the date on which the Obligations are
accelerated pursuant to Section 8.2, and (z) thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each standby Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, the Dollar Equivalent of such fronting fees with respect to Letters of
Credit as specified in a separate fee letter between the Company and the L/C
Issuer. In addition, the Company shall pay directly to the L/C Issuer for its
own account the Dollar Equivalent of the customary issuance, presentation,
amendment, extension and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand in Dollars and are nonrefundable.
(i) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Existing Letter of Credit that is a commercial letter of credit and
(ii) the rules of the ISP shall apply to each other Letter of Credit.
(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

37



--------------------------------------------------------------------------------



 



2.4 Swing Line Loans.
(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may (in its sole and absolute discretion) make a portion of
the credit otherwise available to the Company under the Aggregate Commitments by
making swing line loans in Dollars (each such loan, a “Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swing Line Lender may exceed
the amount of such Lender’s Commitment; provided that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Company shall not use the proceeds
received by it in respect of any new Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may, subject to the agreement of
the Swing Line Lender, borrow under this Section 2.4, prepay under Section 2.5,
and reborrow under this Section 2.4. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
(b) Borrowing Procedures. Each Swing Line Loan, each conversion of a Swing Line
Loan from one Type to the other, and each continuation of a Swing Line Loan as
an IBOR Rate Loan shall be made upon the Company’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, converted or continued, which
shall be an integral multiple of $500,000, (ii) the Type of Swing Line Loan to
be borrowed or which an existing Swing Line Loan is to be converted or
continued, (iii) the requested borrowing, continuation or conversion date, which
shall be a Business Day, and (iv) if applicable, the duration of the Interest
Period with respect thereto. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. If the Company fails to specify a Type of
Swing Line Loan in a Swing Line Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable Swing
Line Loan shall be made as, or converted to, a Base Rate Loan. Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable IBOR Rate
Loan. If the Company requests a borrowing of, conversion to, or continuation of
IBOR Rate Loans in any such Swing Line Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period ending
on the Business Day immediately following the first day of such Interest Period.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
11:00 a.m. on the date of a proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make the requested Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.4(a), or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may (in its sole and absolute discretion), not later than 12:00 noon on
the borrowing date specified in the applicable Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

 

38



--------------------------------------------------------------------------------



 



(c) Refinancing of Swing Line Loans.
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.2, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.2. The Swing Line Lender shall furnish
the Company with a copy of the applicable Revolving Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Revolving Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office for Dollar-denominated payments not later than
10:00 a.m. on the day specified in such Revolving Loan Notice, whereupon,
subject to Section 2.4(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing, in accordance with Section 2.4(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.4(c) by the time
specified in Section 2.4(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of (x) the Federal Funds
Rate from time to time in effect and (y) a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

39



--------------------------------------------------------------------------------



 



(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.4(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, the Company or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.4(c) is subject to the conditions set
forth in Section 4.2. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company to repay Swing Line Loans,
together with interest as provided herein.
(d) Repayment of Participations.
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.6 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.4 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

40



--------------------------------------------------------------------------------



 



2.5 Prepayments.
(a) Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Revolving Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 10:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans
denominated in Dollars, (B) four Business Days prior to any date of prepayment
of Eurodollar Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount equal to the Minimum Currency Threshold;
and (iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Revolving Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.4. Subject to Section 2.17, each such prepayment shall be applied
to the Revolving Loans of the Lenders in accordance with their respective
Applicable Percentages.
(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c) If the Administrative Agent notifies the Company at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.16(a), the Company shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.5(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect. The Administrative Agent may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of further exchange rate fluctuations and, following such request, the
Company shall, within two Business Days after receipt of such request, Cash
Collateralize the L/C Obligations in the amount so requested.
(d) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

 

41



--------------------------------------------------------------------------------



 



2.6 Termination or Reduction of Commitments. The Company may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 10:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Alternative Currency Sublimit, the Swing Line
Sublimit or the Designated Borrower Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. Other than pursuant to the immediately preceding sentence, the amount of
any such Aggregate Commitment reduction shall not be applied to the Alternative
Currency Sublimit, the Letter of Credit Sublimit or the Designated Borrower
Sublimit unless otherwise specified by the Company. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.
2.7 Repayment of Loans.
(a) Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans made to such Borrower outstanding on such
date.
(b) The Company shall repay each Swing Line Loan on the earlier of (i) one
Business Day after demand by the Swing Line Lender and (ii) the Maturity Date.
2.8 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurodollar Rate
Loan of any Lender which is lent from a Lending Office in the United Kingdom or
a Participating Member State) the Mandatory Cost; (ii) each Base Rate Loan
(including each applicable Swing Line Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iii) each
IBOR Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the IBOR Rate
plus the Applicable Rate; provided that if the Swing Line Lender is deemed to
have requested that each Lender fund its risk participation in any Swing Line
Loan pursuant to Section 2.4(c)(ii), then commencing on the date of such deemed
request, such Swing Line Loan shall bear interest at the Base Rate plus the
Applicable Rate.

 

42



--------------------------------------------------------------------------------



 



(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.9 Fees.
In addition to certain fees described in subsections (g) and (h) of Section 2.3:
(a) Non-Use Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a non-use
fee in Dollars equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments (as reduced in accordance with Section 2.6,
increased in accordance with Section 2.14 or adjusted in accordance with
Section 2.17) exceed the sum of (i) the Outstanding Amount of Revolving Loans
and (ii) the Outstanding Amount of L/C Obligations. The non-use fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the first Business Day of each January, April,
July and October, commencing on January 3, 2011, and on the Maturity Date. The
non-use fee shall be calculated quarterly in arrears, and (i) if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect and (ii) if there is
an increase or a reduction in the Aggregate Commitments in accordance with
Section 2.6, the actual daily amount shall be computed and multiplied by the
Aggregate Commitments separately for each period during such quarter that the
Aggregate Commitments were available.
(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in Dollars in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

43



--------------------------------------------------------------------------------



 



2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360 day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365 day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.
2.11 Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

44



--------------------------------------------------------------------------------



 



2.12 Payments Generally.
(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
12:00 noon on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 12:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.
(c) Unless any Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:
(i) if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from the date such amount was made available by
the Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in Same Day Funds, at the greater of (x) the Federal Funds
Rate from time to time in effect and (y) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation; and
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to a Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the greater of (x) the Federal Funds Rate from time to time in
effect and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in the applicable Borrowing. If such Lender
does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

45



--------------------------------------------------------------------------------



 



A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.
(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender to any Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to such
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(e) The obligations of the Lenders hereunder to make Revolving Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Revolving Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan or
purchase its participation.
(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Revolving Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Revolving Loans or such participations, as the
case may be, pro rata with each of them; provided that (x) if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 10.6 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon and (y) the

 

46



--------------------------------------------------------------------------------



 



provisions of this Section shall not be construed to apply to (I) any payment
made by or on behalf of the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (II) the application of Cash Collateral
provided for in Section 2.16, or (III) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to a Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply). Each
Loan Party agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.9) with
respect to such participation as fully as if such Lender were the direct
creditor of such Loan Party in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
2.14 Increase in Commitments.
(a) The Company may, from time to time, by means of a letter delivered to the
Administrative Agent substantially in the form of Exhibit K, request that the
Aggregate Commitments be increased; provided that (i) any such increase in the
Aggregate Commitments shall be in the amount of $25,000,000 or a higher integral
multiple of $5,000,000 and (ii) the aggregate amount of all such increases shall
not exceed $200,000,000.
(b) Any increase in the Aggregate Commitments may be effected by (i) increasing
the Commitment of one or more Lenders that have agreed to such increase and/or
(ii) subject to clause (c), adding one or more commercial banks or other Persons
as a party hereto (each an “Additional Lender”) with a Commitment in an amount
agreed to by any such Additional Lender.
(c) Any increase in the Aggregate Commitments pursuant to this Section 2.14
shall be effective three Business Days (or such other period agreed to by the
Administrative Agent, the Company and, as applicable, each Lender that has
agreed to increase its Commitment and each Additional Lender) after the later to
occur of (i) the date on which the Company has delivered to the Administrative
Agent a certified copy of resolutions of its board of directors, in form and
substance reasonably acceptable to the Administrative Agent, authorizing such
increase and (ii) the Administrative Agent has received and accepted the
applicable increase letter in the form of Annex 1 to Exhibit K (in the case of
an increase in the Commitment of an existing Lender) or assumption letter in the
form of Annex 2 to Exhibit K (in the case of the addition of an Additional
Lender).
(d) No Additional Lender shall be added as a party hereto without the written
consent of the Administrative Agent, the L/C Issuer and the Swing Line Lender
(which consents shall not be unreasonably withheld or delayed), and no increase
in the Aggregate Commitments may be effected pursuant to clause (b) above if a
Default exists.

 

47



--------------------------------------------------------------------------------



 



(e) The Administrative Agent shall promptly notify the Company and the Lenders
of any increase in the amount of the Aggregate Commitments pursuant to this
Section 2.14 and of the Commitment and Applicable Percentage of each Lender
after giving effect thereto. The Company acknowledges that, in order to maintain
Revolving Loans in accordance with each Lender’s Applicable Percentage, a
reallocation of the Commitments as a result of a non-pro-rata increase in the
Aggregate Commitments may require prepayment or conversion of all or portions of
certain Revolving Loans on the date of such increase (and any such prepayment or
conversion shall be without premium or penalty but subject to the provisions of
Section 3.4).
(f) This Section shall supersede any provision in Section 10.1 to the contrary.
2.15 Designated Borrowers. (a) The Company may at any time, upon not less than
15 Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Subsidiary of the Company (an “Applicant Borrower”)
as a Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein, the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or any
Lender in their sole discretion, and Notes signed by such new Borrowers to the
extent any Lenders so require. If the Administrative Agent and each of the
Lenders agree that an Applicant Borrower shall be entitled to receive Loans
hereunder, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit H (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Revolving Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.
(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.
(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.15 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

 

48



--------------------------------------------------------------------------------



 



(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
2.16 Cash Collateral.
(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately upon
written notice from the Administrative Agent Cash Collateralize the then
Outstanding Amount of all L/C Obligations. In addition, if the Administrative
Agent notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Company shall deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations
and, following such request, the Company shall, within two Business Days after
receipt of such request, Cash Collateralize the L/C Obligations in the amount so
requested.
(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.16(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

49



--------------------------------------------------------------------------------



 



(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.5, 2.17 or 8.2 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.7(b)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.16 may be otherwise
applied to any other obligations owing hereunder), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations, although no such
Person is under any obligation whatsoever to do so.
2.17 Defaulting Lenders. (a) (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.9), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as

 

50



--------------------------------------------------------------------------------



 



the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any non-use fee pursuant to Section 2.9(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.3(g).
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.3 and 2.4, the “Applicable Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.

 

51



--------------------------------------------------------------------------------



 



(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c) Notice of Determination of Defaulting Lender. Upon any determination by the
Administrative Agent that any Lender constitutes a Defaulting Lender, the
Administrative Agent shall promptly provide the Company with notice of such
determination; provided, that any failure to so notify the Company of such
determination shall not have any effect on the status of such Lender as a
Defaulted Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.1 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any such required withholding or the making of all such required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received hereunder and
under each other Loan Document had no such withholding or deduction been made.

 

52



--------------------------------------------------------------------------------



 



(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any such required withholding or the making
of all such required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
hereunder and under each other Loan Document had no such withholding or
deduction been made.
(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
hereunder or under any other Loan Document, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

53



--------------------------------------------------------------------------------



 



(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Borrower or the Administrative
Agent) incurred by or asserted against such Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.1, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit such payments to be made without or at a reduced rate of
withholding, and as will permit the Company or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.
(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States:
(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will permit such payments to be made without or at a
reduced rate of withholding, and as will enable such Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

54



--------------------------------------------------------------------------------



 



(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
a. executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
b. executed originals of Internal Revenue Service Form W-8ECI,
c. executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,
d. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
or (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (y) executed originals
of Internal Revenue Service Form W-8BEN,
e. if a payment made to a Foreign Lender under any Loan Document would be
subject to any withholding Taxes as a result of such Foreign Lender’s failure to
comply with the requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Foreign
Lender has or has not complied with such Foreign Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment in
respect of FATCA, or
f. executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender
(exercised in good faith), and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

55



--------------------------------------------------------------------------------



 



(iv) Each of the Borrowers shall promptly deliver (to the extent such Borrower
is legally entitled to do so) to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
date hereof (or such later date on which it first becomes a Borrower), and in a
timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency (which conversion, if any,
shall be effected by the Administrative Agent in accordance with its normal
banking procedures) incurred by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.
3.2 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
(whether denominated in Dollars or an Alternative Currency) or, in the case of
the Swing Line Lender, IBOR Rate Loans, or to determine or charge interest rates
based upon the Eurodollar Rate or, in the case of the Swing Line Lender, the
IBOR Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternative Currency in the applicable interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans in the
affected currency or currencies or, in the case of Eurodollar Rate Loans or IBOR
Rate Loans in Dollars, to convert Base Rate Loans to Eurodollar Rate Loans,
shall be suspended until such Lender notifies the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurodollar Rate Loans or
IBOR Rate Loans, as applicable, of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Rate Loans or IBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or IBOR Rate Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

56



--------------------------------------------------------------------------------



 



3.3 Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (a) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan (whether denominated in Dollars or an
Alternative Currency), or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender. If
the Swing Line Lender determines that for any reason adequate and reasonable
means do not exist for determining the IBOR Rate for any requested Interest
Period with respect to a proposed IBOR Rate Loan, or that the IBOR Rate for any
requested Interest Period with respect to a proposed IBOR Rate Loan does not
adequately and fairly reflect the cost to the Swing Line Lender of funding such
Loan, the Administrative Agent will promptly so notify the Company. Thereafter,
the obligation of the Lenders to make or maintain Eurodollar Rate Loans in the
affected currency or currencies or the Swing Line Lender to make or maintain
IBOR Rate Loans, as the case may be, shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders or the Swing Line Lender, as
applicable) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans in the affected currency or currencies or IBOR Rate Loans
or, failing that, will be deemed to have converted such request into a request
for a Revolving Borrowing or a Swing Line Borrowing of Base Rate Loans in the
amount specified therein.
3.4 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement and (B) the requirements of the Bank of
England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or the L/C
Issuer;

 

57



--------------------------------------------------------------------------------



 



(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan or IBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.1 or
any Excluded Tax payable by such Lender or the L/C Issuer);
(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurodollar Rate Loans; or
(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans or IBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan or IBOR Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

58



--------------------------------------------------------------------------------



 



(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits (currently known
as “Eurodollar liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender and, in the case of the Swing Line Lender,
the actual costs of such reserves allocated to the applicable IBOR Rate Loan by
such Lender (in each case as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans or, in the case of the Swing Line Lender, IBOR Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

 

59



--------------------------------------------------------------------------------



 



3.5 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.5, each Lender shall be
deemed to have funded each Eurodollar Rate Loan or IBOR Rate Loan, as
applicable, made by it at the Eurodollar Rate or IBOR Rate, as applicable, for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan or IBOR Rate Loan, as applicable, was
in fact so funded.
3.6 Mitigation Obligation; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.4, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.1, or if
any Lender gives a notice pursuant to Section 3.2, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.1 or 3.4, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.2, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.4, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, the Company may replace such Lender in accordance with
Section 10.13.

 

60



--------------------------------------------------------------------------------



 



3.7 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.1 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the date on which the Effective Time occurs (or, in the case
of certificates of governmental officials, a recent date before the Effective
Time) and each in form and substance satisfactory to the Administrative Agent
and its legal counsel:
(i) executed counterparts of this Agreement and the Subsidiary Guaranty
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;
(ii) a Note executed by the Company in favor of each Lender requesting a Note;
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers or secretaries of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as an officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing and, if applicable, in good standing in the jurisdiction of its
organization or formation;
(v) opinions of (x) Jones Day, counsel to the Loan Parties, and (y) Sarah
McConnell, Esq., Senior Vice President, General Counsel and Secretary of the
Company, substantially in the form of Exhibits I and J, respectively;
(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

61



--------------------------------------------------------------------------------



 



(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.2(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(viii) a Compliance Certificate as of October 31, 2010, demonstrating compliance
with the financial covenants as of such date; and
(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b) Any fees required to be paid at or before the Effective Time shall have been
paid.
(c) Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to the
Effective Time, plus such additional amounts of Attorney Costs as shall
constitute the Administrative Agent’s reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).
(d) All obligations of the Company under the Existing Credit Agreement shall
have been, or shall concurrently be, paid in full.
4.2 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than (i) a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans or (ii) a Swing Line Notice requesting
only a conversion of Swing Line Loans to the other Type or a continuation of
Swing Line Loans) is subject to the following conditions precedent:
(a) The representations and warranties of each Loan Party contained in
Article V, each other Loan Document and each other document furnished at any
time under or in connection herewith or therewith shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.
(b) No Default shall exist or would result from such proposed Credit Extension.
(c) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.15 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.
(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

62



--------------------------------------------------------------------------------



 



(e) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than (i) a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans or (ii) a Swing Line Notice requesting
only a conversion of Swing Line Loans to the other Type or a continuation of
Swing Line Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Administrative Agent and the Lenders
that:
5.1 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its material assets and carry on its business substantially as now
conducted and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
5.2 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, (i) any material Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.3 Third Party Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of any Loan Document to which it is a party.
5.4 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable Debtor Relief Laws and by general equitable principles regardless
of whether considered in a proceeding in equity or at law.

 

63



--------------------------------------------------------------------------------



 



5.5 Litigation. There is no action, suit, investigation or proceeding pending
or, to the best of the Company’s knowledge, threatened in any court or before
any arbitrator or governmental authority that: (a) relates to the legality,
validity or enforceability of any provision of any Loan Document or any of the
transactions contemplated thereby (including the Proposed Acquisition), the
rights or remedies of the Administrative Agent or any Lender thereunder, the
legality or propriety of any action taken or proposed to be taken by the
Administrative Agent or any Lender in connection therewith, or the power or
authority of any Loan Party to perform its obligations thereunder, or (b) is
reasonably likely to be adversely determined and, if adversely determined, would
reasonably be expected to have a material adverse effect on the ability of any
Loan Party to perform its obligations under or in connection with any Loan
Document.
5.6 No Default. Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.7 ERISA Compliance.
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) Except as could not reasonably be expected to have a Material Adverse Effect
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (v) neither the Company nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA; and (vi) as of the most recent valuation date
for any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date.

 

64



--------------------------------------------------------------------------------



 



5.8 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.1.
5.9 Taxes. The Company and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect.
5.10 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, except as set forth in the Disclosure Certificate.
(b) The unaudited consolidated financial statements of the Company and its
Subsidiaries dated July 31, 2010 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end
adjustments; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness, except as set forth in the Disclosure Certificate.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------



 



5.11 Environmental Compliance. The Company monitors in the ordinary course of
business the effect of existing Environmental Laws and existing Environmental
Claims on its business, operations and properties and the business, operations
and properties of its Subsidiaries, and as a result thereof the Company has
reasonably concluded that such Environmental Laws and Environmental Claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.12 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates; provided that the Company and its Subsidiaries may maintain insurance
with an insurance company that is an Affiliate of the Company, to the extent
such insurance company is reasonably acceptable to the Administrative Agent and
to the extent such self-insurance is permitted by the jurisdiction under which
the Company or such Subsidiary operates, solely for the purpose of covering up
to $2,000,000 of any applicable insurance claim.
5.13 Subsidiaries. As of the Effective Time, the Company has no Subsidiaries
other than those specifically disclosed in the Disclosure Certificate and has no
equity investments in any other Person other than those specifically disclosed
in the Disclosure Certificate.
5.14 Margin Regulations; Investment Company Act.
(a) The Company is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is required to be registered as an “investment company” under the Investment
Company Act of 1940.
5.15 Full Disclosure. None of the representations or warranties made by the
Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or as of the date such representations
and warranties are deemed made, and none of the statements contained in any
exhibit, written report, written statement or certificate furnished by or on
behalf of the Company or any Subsidiary in connection with the Loan Documents
(including the offering and disclosure materials delivered by or on behalf of
the Company to the Lenders prior to the Effective Time), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered (it being recognized by the Administrative Agent and the Lenders
that all written financial projections with respect to the Company and its
Subsidiaries that have been or may hereafter be delivered to the Administrative
Agent and the Lenders have been or will be prepared in good faith based upon
assumptions believed by the Company to be reasonable as of the date of the
applicable projections).

 

66



--------------------------------------------------------------------------------



 



5.16 Compliance with Laws. Each of the Company and each Subsidiary is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. To the best knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.18 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

67



--------------------------------------------------------------------------------



 



(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.
(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding and not Cash Collateralized, the Company shall, and shall
(except in the case of the covenants set forth in Sections 6.1, 6.2 and 6.3)
cause each applicable Subsidiary to:
6.1 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year, a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and which report shall state that such financial
statements present fairly the financial position of the Company and its
Subsidiaries as of the date and for the period indicated in conformity with
GAAP; and

 

68



--------------------------------------------------------------------------------



 



(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.2(d), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsection (a) and (b) above at the times specified
therein.
6.2 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), (i) a certificate of its independent certified public
accountants certifying such financial statements and (ii) an attestation report
from its independent certified public accountants pursuant to Section 404(b) of
the Sarbanes-Oxley Act of 2002 with respect to any report included in such
financial statements on the Company’s internal control over financial reporting
pursuant to Rule 13a-15 of the Securities Exchange Act of 1934;
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;
(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;
(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and
(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.

 

69



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to Section 6.1(a) or (b), 6.2(a) or
6.2(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at the website address listed on Schedule 10.2; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or a website sponsored by the Administrative
Agent or otherwise); provided that: (x) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Company shall notify (by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each Borrower acknowledges that (a) the Administrative Agent and/or the Arranger
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
affiliates or securities) (each a “Public Lender”). Each Borrower agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or any of their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 10.8); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the Company shall
be under no obligation to mark any Borrower Materials “PUBLIC.”
6.3 Notices.
Promptly notify the Administrative Agent and each Lender:
(a) of the occurrence of any Default;

 

70



--------------------------------------------------------------------------------



 



(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c) of the occurrence of any ERISA Event, other than the determination that any
Multiemployer Plan is in endangered or critical status as set forth in clause
(g) of the definition of ERISA Event; and
(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.4 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property.
6.5 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its and each Loan Party’s legal existence and good standing
under the Laws of the jurisdiction of its organization, except in a transaction
permitted by Section 7.3 or 7.4; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
6.6 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.7 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons; provided that the Company and its Subsidiaries may maintain
insurance with an insurance company that is an Affiliate of the Company, to the
extent such insurance company is reasonably acceptable to the Administrative
Agent and to the extent such self-insurance is permitted by the jurisdiction
under which the Company or such Subsidiary operates, solely for the purpose of
covering up to $2,000,000 of any applicable insurance claim.

 

71



--------------------------------------------------------------------------------



 



6.8 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees (including ERISA and Environmental Laws)
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.9 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries sufficient to prepare financial statements in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice.
6.11 Use of Proceeds. Use the proceeds of the Loans to refinance indebtedness
under the Existing Credit Agreement and for Permitted Acquisitions, the Proposed
Acquisition, working capital, capital expenditures and other general corporate
purposes not in contravention of any Law or of any Loan Document.
6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.
6.13 Further Assurances. Take such actions as are necessary, or as the
Administrative Agent (or the Required Lenders acting through the Administrative
Agent) may reasonably request from time to time, to ensure that the obligations
of the Company hereunder and under the other Loan Documents are guaranteed at
all times by Subsidiaries that, together with the Company, collectively (a) own
assets which account for 90% or more of the consolidated assets of the Company
and its Subsidiaries and (b) generate revenues which account for 90% or more of
the consolidated revenues of the Company and its Subsidiaries during the most
recently ended period of 12 consecutive months.

 

72



--------------------------------------------------------------------------------



 



ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and not Cash Collateralized, the Company shall not, nor
shall it permit any Subsidiary to, directly or indirectly:
7.1 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a) Liens pursuant to any Loan Document;
(b) Liens existing at the Effective Time and listed in the Disclosure
Certificate and any renewals or extensions thereof; provided that the property
covered thereby is not increased and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.5(b);
(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; provided that no notice of lien has been filed or recorded
under the Code;
(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto;
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations and other non-delinquent
obligations of a like nature, in each case incurred in the ordinary course of
business; provided that all such Liens in the aggregate would not (even if
enforced) cause a Material Adverse Effect;
(g) customary Liens securing Surety Bonds;
(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.1(i) or securing appeal or other surety bonds related
to such judgments;

 

73



--------------------------------------------------------------------------------



 



(j) Liens securing Indebtedness permitted under Section 7.5(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
(k) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB and
(ii) such deposit account is not intended by the Company or any Subsidiary to
provide collateral to the depository institution; and
(l) other Liens securing obligations in an aggregate amount outstanding not
exceeding $40,000,000 at any time.
7.2 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) subject to Section 6.12, Dispositions of property by the Company to any
wholly-owned Subsidiary or by any Subsidiary to the Company or to a wholly-owned
Subsidiary;
(e) Dispositions permitted by Section 7.3; and
(f) Dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any such Disposition, no Default
shall exist or result from such Disposition, (ii) at least 75% of the aggregate
sales price from such Disposition shall be paid in cash and (iii) the aggregate
value of all assets so sold by the Company and its Subsidiaries shall not
exceed, in any fiscal year, 10% of Consolidated Net Worth as of the end of the
preceding fiscal year.

 

74



--------------------------------------------------------------------------------



 



7.3 Fundamental Changes. Except as otherwise permitted by Section 7.2, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default exists or would result therefrom:
(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person; or (ii) any one or more other
Subsidiaries, provided, that when any wholly-owned Subsidiary is merging with
another Subsidiary, a wholly-owned Subsidiary shall be the continuing or
surviving Person;
(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be the Company or a wholly-owned
Subsidiary; and
(c) to the extent not otherwise permitted by Section 7.2 or this Section 7.3,
any Subsidiary that is not a Guarantor may dissolve or liquidate; provided that
the value of assets of such Subsidiary that are transferred to an entity other
than a Loan Party in connection with such liquidation or dissolution shall be
included for purposes of determining compliance with Section 7.2(f)(iii).
7.4 Investments. Make any Investments, except:
(a) investments which, when made, constitute Permitted Investments
(b) investments which, when made, constitute Permitted Joint Ventures; provided
that such investments shall only be permitted hereunder if the Dollar Equivalent
of all consideration paid (including any Indebtedness assumed), and any
contractually binding commitment to pay any additional consideration or make any
future capital contributions incurred in connection therewith does not exceed,
together with all other amounts so paid, assumed or incurred, or with respect to
which the Company or any Subsidiary has any commitment, in connection with all
other Permitted Joint Ventures outstanding at such time, $40,000,000;
(c) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed (i) $1,000,000 at any time
outstanding, for travel, entertainment and analogous ordinary business purposes
and (ii) $10,000,000 at any time outstanding for relocation purposes;
(d) Investments by the Company in any Subsidiary or by any Subsidiary in the
Company or another Subsidiary;
(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f) Guarantees permitted by Section 7.5;
(g) Investments made to consummate Permitted Acquisitions;

 

75



--------------------------------------------------------------------------------



 



(h) Investments that constitute, or that are made to consummate, the Proposed
Acquisition; provided that the Proposed Acquisition shall only be permitted
hereunder so long as (i) the Company is and will be in pro forma compliance with
each of the financial covenants contained in Section 7.11 both before and after
giving effect to such Acquisition, (ii) no Default shall exist at the time of,
or shall result from, such Acquisition, (iii) the Company shall have delivered
to the Administrative Agent a certificate of a Responsible Officer
(x) certifying that all approvals, consents, exemptions, authorizations or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person that are required as a condition to consummation of the Proposed
Acquisition pursuant to the terms of the agreement governing the Proposed
Acquisition or the failure of which to receive, give or make, as applicable,
could reasonably be expected to have a Material Adverse Effect have been
received, given or made, as applicable, and are in full force and effect and
(y) demonstrating pro forma compliance with the financial covenant set forth in
Section 7.11(c) after giving effect to the Proposed Acquisition, (iv) the
Company shall have delivered to the Administrative Agent, for delivery to each
Lender (I) no later than the Effective Time (or, if not delivered at the
Effective Time, two Business Days prior to the date of the Proposed
Acquisition), a draft of the purchase agreement or other similar agreement
pursuant to which the Proposed Acquisition is to be consummated, which draft
shall be in final form other than immaterial changes, and (II) no less than
three Business Days prior to the date of the Proposed Acquisition, (1) the most
recent audited financial statements of the target of the acquisition, including
a consolidated balance sheet of such company and its subsidiaries, if
applicable, as at the end of the fiscal year covered thereby, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, (2) with respect to the most recent fiscal quarter
for which such items are available, a consolidated balance sheet of the target
of the acquisition and its subsidiaries, if applicable, as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended and (3) if requested by the Administrative Agent,
a written reconciliation between the calculation of the financial covenant set
forth in the certificate delivered pursuant to clause (iii) above and the
financial statements delivered pursuant to this clause (iv), (v) the Company
shall have delivered to the Administrative Agent, for delivery to each Lender,
on or before the date of the Proposed Acquisition, a fully executed copy of the
purchase agreement or other similar agreement pursuant to which the Proposed
Acquisition is to be consummated and (vi) the Company shall have delivered to
the Administrative Agent, for delivery to each Lender, on or before the date
that is 30 days after the date of the Proposed Acquisition, a certificate of a
Responsible Officer demonstrating pro forma compliance with the financial
covenants set forth in Sections 7.11(a) and (b) after giving effect to the
Proposed Acquisition.
(i) Investments listed in the Disclosure Certificate; and
(j) other Investments not exceeding $25,000,000 in the aggregate at any time
outstanding.
7.5 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness outstanding at the Effective Time and listed in the Disclosure
Certificate and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

76



--------------------------------------------------------------------------------



 



(c) Guarantees of the Company or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Company or any wholly-owned Subsidiary;
(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person and not
for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.1(j); provided that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed a Material Financial
Amount;
(f) Guarantees by the Company or any Subsidiary in respect of performance bond
carriers and customers for payment, in each case in the ordinary course of
business;
(g) unsecured Indebtedness; provided that (i) no Default shall have occurred and
be continuing at the time of the incurrence, assumption or creation of such
Indebtedness, or would result therefrom, (ii) the Company shall be in pro forma
compliance with the Leverage Ratio in Section 7.11(c) both before and after the
incurrence, assumption or creation of such Indebtedness, (iii) the weighted
average life of such Indebtedness shall not be less than the amount of time
between the date of the incurrence, assumption or creation of such Indebtedness
and the date that is 91 days after the Maturity Date and (iv) the covenants
applicable to such Indebtedness shall not in any way be more restrictive on the
Company or any Subsidiary than the covenants set forth herein and in the other
Loan Documents; and provided, further, that the Company agrees that it shall
not, nor shall it permit any Subsidiary to, directly or indirectly, prepay any
such unsecured Indebtedness;
(h) unsecured Indebtedness in an aggregate principal amount not to exceed at any
time outstanding $5,000,000; provided that no Default shall have occurred and be
continuing at the time of the incurrence, assumption or creation of such
Indebtedness, or would result therefrom;
(i) after the consummation of the Proposed Acquisition in accordance with the
terms hereof, Indebtedness arising under the Lightning Letters of Credit;
provided that no maturity date of any Lightning Letter of Credit shall be
extended beyond the maturity date in effect as of the Effective Time, whether by
amendment or otherwise, and no Lightning Letter of Credit shall be amended or
otherwise modified after the Effective Time to increase the amount thereof; and
(j) unsecured Indebtedness owing by the Company to any Subsidiary Guarantor or
by any Subsidiary Guarantor to the Company or another Subsidiary Guarantor.

 

77



--------------------------------------------------------------------------------



 



7.6 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
7.7 Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:
(a) each Subsidiary may make Restricted Payments to the Company and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Company and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests; provided that no
Restricted Payment shall be made by a non-wholly-owned Subsidiary which is a
Guarantor at any time a Default exists);
(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;
(c) the Company and each Subsidiary may (i) make Permitted Stock Repurchases and
(ii) purchase, redeem or otherwise acquire shares of its common stock or other
common equity interests or warrants or options to acquire any such shares with
the proceeds received from the substantially concurrent issue of new shares of
its common stock or other common equity interests; and
(d) the Company may declare or pay ordinary cash dividends to its stockholders.
7.8 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries at the Effective Time or any business substantially
related, complementary or incidental thereto.
7.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.
7.10 Restrictions on Subsidiary Dividends and Transfers of Assets. (i) Except
for Contractual Obligations listed on Schedule 7.10 (and refinancings thereof),
be a party to any Contractual Obligation (other than this Agreement or any other
Loan Document) that limits the ability of any Subsidiary to make Restricted
Payments to the Company or any Guarantor or (ii) except for Contractual
Obligations listed on Schedule 7.10 (and refinancings thereof) and Contractual
Obligations governing any Indebtedness permitted under Section 7.5(e), be a
party to any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of any Subsidiary to transfer property to the
Company or any Guarantor.

 

78



--------------------------------------------------------------------------------



 



7.11 Financial Covenants.
(a) Consolidated Net Worth. Permit Consolidated Net Worth at any time to be less
than the sum of (i) $570,000,000, (ii) an amount equal to 50% of the
Consolidated Net Income earned in each full fiscal quarter ending after the
Effective Time (with no deduction for a net loss in any such fiscal quarter) and
(iii) an amount equal to 100% of the aggregate increases in Shareholders’ Equity
of the Company and its Subsidiaries after the Effective Time by reason of the
issuance and sale of capital stock or other equity interests of the Company or
any Subsidiary, including upon any conversion of debt securities of the Company
into such capital stock or other equity interests, but excluding by reason of
the issuance and sale of capital stock pursuant to the Company’s employee stock
purchase plans, employee stock option plans and similar programs.
(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio to be
less than 1.50 to 1.0 at any time.
(c) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter to be greater than 3.25 to 1.0.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.1 Events of Default. Any of the following shall constitute an Event of
Default:
(a) Non-Payment. The Company or any other Loan Party fails to pay, in the
currency required hereunder, (i) when and as required to be paid herein any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any non-use or other fee due hereunder, or (iii) within five days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or
(c) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.3(a), 6.5 (with respect to
the legal existence of the Company only) or 6.10 or Article VII; provided that,
in the case of Section 7.9, such failure shall have continued for five Business
Days; or
(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (c) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date on which a Responsible
Officer knew or reasonably should have known of such failure and (ii) the date
on which written notice thereof is given by the Administrative Agent or any
Lender; or

 

79



--------------------------------------------------------------------------------



 



(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) or Guarantee
(other than any Surety Bond) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than a
Material Financial Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than a
Material Financial Amount; or
(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of a Material
Financial Amount, (ii) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under section 303(k) of ERISA; or
(iii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an amount equal to or in excess of a Material Financial Amount.

 

80



--------------------------------------------------------------------------------



 



(h) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or
(i) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding a Material Financial Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(j) Change of Control. There occurs any Change of Control with respect to the
Company; or
(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(l) Defaults with respect to Surety Bonds. (i) Any Person issuing Surety Bonds
on behalf of the Company or any Subsidiary ceases for any reason to so issue
Surety Bonds, the Company or the applicable Subsidiary fails to promptly procure
another issuer for Surety Bonds and such cessation and failure could reasonably
be expected to have a Material Adverse Effect; or (ii) the Company or any
Subsidiary breaches or defaults on one or more contracts for which Surety Bonds
have been issued in an aggregate amount greater than or equal to a Material
Financial Amount and the Person or Persons which issued such Surety Bonds either
(x) take possession of the work under such bonded contracts and such taking of
possession would reasonably be expected to have a Material Adverse Effect or
(y) file any Uniform Commercial Code financing statement or similar document to
perfect any Lien securing such bonded contracts, unless such filing is
terminated within 10 days after such filing is made.
8.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

81



--------------------------------------------------------------------------------



 



(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each of the Borrowers;
(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
ARTICLE IX
ADMINISTRATIVE AGENT
9.1 Appointment and Authorization of Administrative Agent.
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

82



--------------------------------------------------------------------------------



 



9.3 Exculpatory Provisions. No Agent-Related Person shall have any duty or
obligation except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent-Related
Person:
(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

83



--------------------------------------------------------------------------------



 



9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable or in the
best interest of the Lenders.
9.6 Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Administrative Agent. Each Lender and the L/C Issuer acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.7 Administrative Agent in its Individual Capacity; Rights as a Lender. Bank of
America and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent or the L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

84



--------------------------------------------------------------------------------



 



9.8 Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.4 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

85



--------------------------------------------------------------------------------



 



9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Company) shall be entitled and
empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.3(g) and (h), 2.9 and 10.5)
allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.9 and 10.4.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to (and the Administrative Agent agrees that, so long as no Default exists
or would result therefrom it will upon the request of the Company), release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if
(i) such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) the Company delivers to the Administrative Agent a written
request for the release of a Subsidiary from its obligations under the Guaranty;
provided that prior to any such release the Administrative Agent shall have
received a certificate from a Responsible Officer certifying that (a) the
Company will be in compliance with Section 6.13 after giving effect to such
release and (b) no Default exists or would result therefrom.

 

86



--------------------------------------------------------------------------------



 



Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.
9.11 Other Agents. None of the Lenders or other Persons identified on the facing
page or signature pages of this Agreement as a “syndication agent” or
“co-documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
ARTICLE X
MISCELLANEOUS
10.1 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:
(a) waive any condition set forth in Section 4.1(a) without the written consent
of each Lender;
(b) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2) without the written consent of such Lender;
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.1) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Company to pay interest at the Default
Rate;
(e) change Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

87



--------------------------------------------------------------------------------



 



(g) amend the definition of “Alternative Currency” without the written consent
of each Lender; or
(h) release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent
hereunder(and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
10.2 Notices and Other Communications; Facsimile Copies.
(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.2 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

88



--------------------------------------------------------------------------------



 



(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuer and the Swing Line Lender pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.
(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.
(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.2, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of any Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Company shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from reliance by any such Person on any
notice given or purportedly given by or on behalf of any Borrower, except, with
respect to any written notice only, to the extent such losses result from the
gross negligence or willful misconduct of such Agent-Related Person or such
Lender. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

89



--------------------------------------------------------------------------------



 



(e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON
IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent-Related Person have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or any Agent-Related Person’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent-Related Person; provided that in no event shall
any Agent-Related Person have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
10.3 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
10.4 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Company in accordance with the Act.
10.5 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses (including Attorney Costs and consultants’ fees) incurred
by the Administrative Agent and its Affiliates in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance or Modification of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
Attorney Costs), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) hereunder and
the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder during, in
the case of both clause (A) and this clause (B), the existence of an Event of
Default (including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit).

 

90



--------------------------------------------------------------------------------



 



(b) Indemnification by the Company. The Company and each Designated Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, but excluding any Taxes, which
shall be dealt with exclusively pursuant to Section 3.1), and shall indemnify
and hold harmless each Indemnitee from all reasonable and documented fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Company or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(c).

 

91



--------------------------------------------------------------------------------



 



(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(i) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(ii) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.6 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect, in the applicable currency of such recovery or
payment.

 

92



--------------------------------------------------------------------------------



 



10.7 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) or (i) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Subject to subsection (k) of this Section, any Lender may at any time assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this Section) with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (which consent of the
Company shall not be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of Swing Line Loans; (iii) any assignment of a
Commitment must be approved by the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee) or an Affiliate of the assigning Lender; and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1 (and subject to the requirements
of Section 3.1), 3.3, 3.4 and 10.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, each
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

93



--------------------------------------------------------------------------------



 



(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 10.7(c).
(d) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.1 that directly affects such
Participant. Subject to subsection (e) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.1, 3.4 and
3.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.9
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a Participation,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices a register for the recordation of the names and addresses of
each Participant and the principal amounts of, and stated interest on, each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender may treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such Participation for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

94



--------------------------------------------------------------------------------



 



(e) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.1 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.1(e) as
though it were a Lender.
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g) As used herein, the following terms have the following meanings:
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural person) approved
by (x) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(y) unless an Event of Default has occurred and is continuing, the Company (each
such approval not to be unreasonably withheld or delayed); provided, that,
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) the
Company or any of the Company’s Affiliates or Subsidiaries or (y) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (y).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

95



--------------------------------------------------------------------------------



 



(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Revolving Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Revolving Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Revolving Loan, the Granting Lender shall be obligated to make such Revolving
Loan pursuant to the terms hereof. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Company under this Agreement (including its obligations under
Section 3.2), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Revolving Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Revolving Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Company and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Revolving Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Revolving Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.
(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.7,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders (subject to the consent by the applicable Lender to such appointment) a
successor L/C Issuer or Swing Line Lender hereunder; provided that no failure by
the Company to appoint any such successor shall affect the resignation of Bank
of America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights and obligations of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.3(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.4(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

96



--------------------------------------------------------------------------------



 



(k) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
10.8 Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedy hereunder or under any other Loan Document or any action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or other applicable Loan Party or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Company. For purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by any Loan Party, provided that, in
the case of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

97



--------------------------------------------------------------------------------



 



10.9 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Company or any other Loan Party, any such notice being waived by
the Company (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Company and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.
10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

98



--------------------------------------------------------------------------------



 



10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.4, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.7), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.7(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.4 or payments required to be made pursuant to Section 3.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

99



--------------------------------------------------------------------------------



 



10.15 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.15, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
10.16 Automatic Debits of Fees. With respect to any interest, non-use fee,
letter of credit fee or other fee due and payable to the Administrative Agent,
the LC Issuer, the Swing Line Lender, Bank of America or the Arranger under the
Loan Documents, the Company hereby irrevocably authorizes Bank of America to
debit any deposit account of the Company with Bank of America in an amount such
that the aggregate amount debited from all such deposit accounts does not exceed
such fee or other cost or expense. If there are insufficient funds in such
deposit accounts to cover the amount of the interest or fees then due, such
debits will be reversed (in whole or in part, in Bank of America’s sole
discretion) and such amount not debited shall be deemed to be unpaid. No such
debit under this Section shall be deemed a set-off.
10.17 Governing Law.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
(b) EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

100



--------------------------------------------------------------------------------



 



(c) EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger, and the other Lead
Arranger are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arranger, and the
other Lead Arranger, on the other hand, (B) such Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and the other Lead Arranger each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any other Lead Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and the other Lead Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and neither the Administrative Agent,
the Arranger nor any other Lead Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, each of the Borrowers hereby waives and releases any claims
that it may have against the Administrative Agent, the Arranger and the other
Lead Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

101



--------------------------------------------------------------------------------



 



10.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.20 Termination of Existing Credit Agreement. The Company and the Lenders that
are parties to the Existing Credit Agreement (which constitute “Required
Lenders” under and as defined in the Existing Credit Agreement) agree that, at
the Effective Time, (i) the Commitments under the Existing Credit Agreement
shall automatically terminate (without any further action and notwithstanding
any provision of the Existing Credit Agreement that requires notice of such
termination), (ii) the Existing Credit Agreement shall be of no further force or
effect (except for any provision thereof that by its terms survives termination
thereof) and (iii) the notice requirement set forth in Section 2.5 of the
Existing Credit Agreement with respect to prepayments is waived in accordance
with the terms of the Existing Credit Agreement.
10.21 Time of the Essence. Time is of the essence of the Loan Documents.
10.22 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

102



--------------------------------------------------------------------------------



 



ARTICLE XI
COMPANY GUARANTY
11.1 The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and in recognition of the direct benefits to be
received by the Company from the proceeds of the Loans and the issuance of the
Letters of Credit, the Company hereby agrees with the Lenders as follows: the
Company hereby absolutely, irrevocably and unconditionally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Designated Borrowers to the Guaranteed Creditors and the due
performance and compliance with all terms, conditions and agreements contained
in the Loan Documents by each Designated Borrower. If any or all of the
Guaranteed Obligations of such Borrowers to the Administrative Agent and/or any
Lender becomes due and payable hereunder, the Company unconditionally promises
to pay such indebtedness to the Administrative Agent and/or such Lenders, as
applicable, on demand, together with any and all reasonable expenses which may
be incurred by the Administrative Agent or the Lenders in collecting any of the
Guaranteed Obligations. If claim is ever made upon the Administrative Agent
and/or any Lender for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrowers), then and in such event the Company agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon the
Company, notwithstanding any revocation of the guaranty under this Article XI or
other instrument evidencing any liability of any Borrower, and the Company shall
be and remain liable to the aforesaid payees hereunder for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by any such payee.
11.2 Insolvency. Additionally, the Company unconditionally and irrevocably
guarantees the payment of the Dollar Equivalent of any and all of the Guaranteed
Obligations of the Designated Borrowers to the Guaranteed Creditors whether or
not due or payable by any Borrower upon the occurrence of any of the events
specified in Section 8.1(f), and unconditionally promises to pay the Dollar
Equivalent of such Guaranteed Obligations to the Guaranteed Creditors, or order,
on demand, in Dollars.

 

103



--------------------------------------------------------------------------------



 



11.3 Nature of Liability. The liability of the Company hereunder is exclusive
and independent of any security for or other guaranty of the Guaranteed
Obligations of any Borrower whether executed by the Company, any other guarantor
or by any other party, and the liability of the Company hereunder is not
affected or impaired by (a) any direction as to application of payment by any
Borrower or by any other party; or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of any Borrower; or (c) any payment on or in reduction of
any such other guaranty or undertaking; or (d) any dissolution, termination or
increase, decrease or change in personnel by any Borrower; or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to any Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Company waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding. The guaranty and
liability of the Company hereunder shall in all respects be a continuing,
irrevocable, absolute and unconditional guaranty of payment and performance and
not only collectibility, and shall remain in full force and effect
(notwithstanding, without limitation, the dissolution of any of Designated
Borrowers, that at any time or from time to time no Guaranteed Obligations are
outstanding or any other circumstance) until all Commitments have terminated and
all Guaranteed Obligations have been paid in full.
11.4 Independent Obligation. The obligations of the Company hereunder are
independent of the obligations of any other guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against
the Company whether or not action is brought against any other guarantor, any
other party or any Borrower and whether or not any other guarantor, any other
party or any Borrower is joined in any such action or actions. The Company
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by a Borrower or other circumstance which operates to toll any statute
of limitations as to such Borrower shall operate to toll the statute of
limitations as to the Company’s obligations under this Article XI.
11.5 Authorization. The Company authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:
(i) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty of the Company herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;
(ii) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;
(iii) exercise or refrain from exercising any rights against any Borrower or
others or otherwise act or refrain from acting;

 

104



--------------------------------------------------------------------------------



 



(iv) release or substitute any one or more endorsers, guarantors, Borrowers or
other obligors;
(v) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower to its creditors other than the Guaranteed Creditors;
(vi) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of the Company or any Borrower remain unpaid;
(vii) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or
(viii) take any other action that would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of the Company from
its liabilities under this Article XI;
it being understood that the foregoing shall not permit any action by the
Administrative Agent or any Lender that is not otherwise permitted by this
Agreement or any other Loan Document.
11.6 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
11.7 Subordination. Any of the indebtedness of each Borrower relating to the
Guaranteed Obligations now or hereafter owing to the Company is hereby
subordinated to the Guaranteed Obligations of such Borrower owing to the
Guaranteed Creditors, and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness relating to the Guaranteed
Obligations of such Borrower to the Company shall be collected, enforced and
received by the Company for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Guaranteed Obligations of such Borrower to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of the
Company under the other provisions of this Article XI. Prior to the transfer by
the Company of any note or negotiable instrument evidencing any of the
indebtedness relating to the Guaranteed Obligations of such Borrower to the
Company, the Company shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination. Without limiting the generality
of the foregoing, the Company hereby agrees with the Guaranteed Creditors that
it will not exercise any right of subrogation which it may at any time otherwise
have as a result of the guaranty under this Article XI (whether contractual,
under Section 509 of the United States Bankruptcy Code or otherwise) until all
Guaranteed Obligations (other than contingent indemnities and costs and
reimbursement obligations to the extent no claim has been asserted with respect
thereto) have been irrevocably paid in full in cash.

 

105



--------------------------------------------------------------------------------



 



11.8 Waivers.
(i) The Company waives any right (except as shall be required by applicable
statute and cannot be waived) to require any Guaranteed Creditor to (A) proceed
against any Borrower, any other guarantor or any other party, (B) proceed
against or exhaust any security held from any Borrower, any other guarantor or
any other party or (C) pursue any other remedy in any Guaranteed Creditor’s
power whatsoever. The Company waives any defense based on or arising out of any
defense of any Borrower, any other guarantor or any other party, other than
payment in full of the Guaranteed Obligations, based on or arising out of the
disability of any Borrower, any other guarantor or any other party, or the
validity, legality or unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower other than payment in full of the Guaranteed Obligations. The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against any Borrower or any other party, or any security, without affecting or
impairing in any way the liability of the Company hereunder except to the extent
the Guaranteed Obligations have been paid. The Company waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Company against any Borrower or any
other party or any security.
(ii) Except as otherwise expressly provided in this Agreement, the Company
waives all presentments, demands for performance, protests and notices,
including notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of the guaranty hereunder, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations. The Company
assumes all responsibility for being and keeping itself informed of each
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks which the Company assumes and incurs
hereunder, and agrees that the Administrative Agent and the Lenders shall have
no duty to advise the Company of information known to them regarding such
circumstances or risks.
11.9 Nature of Liability. It is the desire and intent of the Company and the
Guaranteed Creditors that this Article XI shall be enforced against the Company
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of the Company under this Article XI shall be adjudicated
to be invalid or unenforceable for any reason (including because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations shall be deemed to be
reduced and the Company shall pay the maximum amount of the Guaranteed
Obligations which would be permissible under applicable law.

 

106



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            ABM INDUSTRIES INCORPORATED
      By:   /s/ James Lusk         Name:   James Lusk        Title:   Chief
Financial Officer   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Kristine Thennes         Name:   Kristine Thennes       
Title:   Vice President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender, as L/C Issuer
and as Swing Line Lender
      By:   /s/ Ronald J. Drobny         Name:   Ronald J. Drobny       
Title:   Senior Vice President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and as a Lender
      By:   /s/ Keith Winzenried         Name:   Keith Winzenried       
Title:   Credit Executive   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            RBS CITIZENS, N.A.,
as Co-Documentation Agent and as a Lender
      By:   /s/ Christopher Webb         Name:   Christopher Webb       
Title:   Executive Vice President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Co-Documentation Agent and as a Lender
      By:   /s/ Maria Iarriccio         Name:   Maria Iarriccio        Title:  
Authorized Signatory   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender
      By:   /s/ Eric Frandson         Name:   Eric Frandson        Title:  
Director                By:           Name:           Title:      

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            US BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Michael P. Dickman         Name:   Michael P. Dickman       
Title:   Vice President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Frank J. Jancar         Name:   Frank J. Jancar        Title:  
Vice President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK,
as a Lender
      By:   /s/ Douglas Meyer         Name:   Douglas Meyer        Title:   AVP 
 

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            BANK OF THE WEST,
as a Lender
      By:   /s/ Robert Kido         Name:   Robert Kido        Title:   Vice
President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            PEOPLE’S UNITED BANK,
as a Lender
      By:   /s/ Francis J. McGinn         Name:   Francis J. McGinn       
Title:   Senior Commercial Loan Officer, SVP   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
      By:   /s/ Ari Bruger         Name:   Ari Bruger        Title:   Vice
President   

            By:   /s/ Kevin Buddhdew         Name:   Kevin Buddhdew       
Title:   Associate   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Joey Powell         Name:   Joey Powell        Title:   Vice
President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as a Lender
      By:   /s/ George B. Davis         Name:   George B. Davis        Title:  
Vice President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, N.A.,
as a Lender
      By:   /s/ Michael Nardo         Name:   Michael Nardo        Title:  
Executive Vice President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Jason Alexander Huck         Name:   Jason Alexander Huck       
Title:   VP, Relationship Manager   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /s/ Ashish Bhagwat         Name:   Ashish Bhagwat        Title:  
Senior Vice President   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON,
as a Lender
      By:   /s/ Donald G. Cassidy, Jr.         Name:   Donald G. Cassidy, Jr.   
    Title:   Managing Director   

ABM Industries Incorporated
Credit Agreement
Signature Page

 

 